       Case 2:18-cv-00284-CMR Document 79-2 Filed 02/21/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________________
                                                             :
IN RE: GENERIC PHARMACEUTICALS PRICING                       : MDL 2724
ANTITRUST LITIGATION                                         : 16-MD-2724
                                                             :
                                                             :
THIS DOCUMENT RELATES TO:                                    :
                                                             :
Humana Inc. v. Actavis Elizabeth, LLC, et al.                : 18-cv-3299
                                                             :
Marion Diagnostic Center, LLC, et al. v. McKesson Corp., :     18-cv-4137
et al.                                                       :
                                                             :
In re: State Attorneys General Litigation                    : 17-cv-3768
                                                             :
Ahold USA Inc., et al. v. Actavis Holdco U.S., Inc., et al. :  18-cv-2641
                                                             :
The Kroger Co., et al. v. Actavis Holdco U.S., Inc., et al., : 18-cv-284
                                                             :
West Val Pharmacy, et al. v. Actavis Holdco U.S., Inc.,      : 18-cv-2533
et al.                                                       :
                                                             :
1199SEIU National Benefit Fund, et al. v. Actavis Holdco :     18-cv-2401
U.S., Inc., et al.                                           :
                                                             :
________________________________________________:

                                  [PROPOSED] ORDER

       AND NOW, this ___ day of _________ 2019, upon consideration of Defendant

Glenmark Pharmaceutical Inc., USA’s (“Glenmark”) Individual Motion to Dismiss Plaintiffs’

Sherman Act Claims in the Multi-Drug Complaints1 pursuant to Federal Rule of Civil Procedure



1
 The Multi-Drug Complaints are: Direct Purchaser Plaintiffs’ Amended Class Action Compl.,
No. 18-cv-2641, Dkt. No. 12 (“DPP ACAC”); End Payer Class Action Compl., No. 18-cv-2401,
Dkt. No. 2 (“EPP CAC”); Indirect Reseller Plaintiffs’ Amended Class Action Compl., No. 18-
cv-2533, Dkt. No. 4 (“IRP ACAC”); The Kroger Plaintiffs’ Amended Compl., No. 18-cv-284,
Dkt. No. 36 (“Kroger AC”); The Marion Plaintiffs’ First Amended Compl., No. 18-cv-4137,
Dkt. No. 23 (“Marion AC”); Humana, Inc’s Amended Compl., No. 18-cv-3299, Dkt. No. 30
(“Humana AC”); and Plaintiff States’ Consolidated Amended Compl., No. 17-cv-3768, Dkt. No.
15 (“States’ CAC”).
       Case 2:18-cv-00284-CMR Document 79-2 Filed 02/21/19 Page 2 of 2




12(b)(6), and any responses thereto, it is ORDERED that Glenmark’s Motion to Dismiss is

GRANTED and the following claims are DISMISSED WITH PREJUDICE as to Glenmark:

      DPP ACAC, Count 1 (overarching Sherman Act, Sections 1 and 3 claim);

      EPP CAC, Count 1 (overarching Sherman Act, Sections 1 and 3 claim);

      IRP ACAC, Count 1 (overarching Sherman Act, Sections 1 and 3 claim);

      Kroger AC, Count 1 (overarching Sherman Act, Section 1 claim);

      Kroger AC, Count 15 (individual Sherman Act, Section 1 claim (Fosinopril-HCTZ));

      Kroger AC, Count 27 (individual Sherman Act, Section 1 claim (Pravastatin));

      Marion AC, Count 1 (overarching Sherman Act, Section 1 claim);

      Humana AC, Count 106 (overarching Sherman Act, Section 1 claim);

      Humana AC, Count 110 (overarching Clayton Act, Section 16 claim for violations of
       Sherman Act, Sections 1 and 2); and

      States’ CAC, Counts 1-5, 7-18 (overarching Sherman Act, Section 1 claims (Nimodipine,
       Zoledronic Acid, Meprobamate, Doxycycline DR, Doxycycline Mono, Acetazolamide,
       Fosinopril-HCTZ, Glipizide-Metformin, Glyburide, Glyburide-Metformin, Leflunomide,
       Nystatin, Paromomycin, Theophylline, and Verapamil)).




                                                  BY THE COURT:




                                                  CYNTHIA M. RUFE
                                                  United States District Judge




                                              2
